John Steen, in his official
                                                                   capacity as Secretary of State




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 25, 2014

                                      No. 04-13-00069-CV

TARRANT COUNTY DEMOCRATIC PARTY, Steve Maxwell, In His Official Capacity as
Chair of the Tarrant County Democratic Party, Texas Democratic Party; and Gilberto Hinojosa,
               In His Official Capacity as Chair of the Texas Democratic Party,
                                          Appellants

                                                v.

              John STEEN, in his official capacity as Secretary of State of Texas,
                                           Appellee

                      From the 345th District Court, Travis County, Texas
                              Trial Court No. D-1-GN-09-00172
                     The Honorable Amy Clark-Meachum, Judge Presiding

                                         ORDER
        On February 18, 2014, Appellee Texas Secretary of State filed a motion for leave to file a
post-submission letter brief and a post-submission letter brief. On February 19, 2014, this court
issued its opinion and judgment which addressed both of Appellee’s letter brief points.
         Appellee’s motion for leave to file a post-submission letter brief is GRANTED; the letter
brief is filed. See TEX. R. APP. P. 38.7; Standard Fruit & Vegetable Co. v. Johnson, 985 S.W.2d
62, 65 (Tex. 1998).

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court